 Case 2:21-cv-02012-PKH Document 10            Filed 05/04/21 Page 1 of 1 PageID #: 26




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



JEFFERY DALE WILLIAMSON                                                       PLAINTIFF

   v.                           CASE NO. 2:21-CV-2012

SHERIFF HOBE RUNION,
JAMES CARTER, AND
MEDICAL SUPERVISOR
CHRISTEENA FERGUSON                                                        DEFENDANTS


                                       JUDGMENT

        Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ADJUDGED this May 4, 2021.


                                                 /s/P. K. Holmes III
                                                 P.K. HOLMES III
                                                 U.S. DISTRICT JUDGE
